Citation Nr: 1735910	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, Type II and/or herbicide agent exposure.

2. Entitlement to service connection for bilateral knee arthritis, to include as due to herbicide agent exposure.

3. Entitlement to service connection for sterilization, to include as due to herbicide agent exposure.

4. Entitlement to service connection for a kidney disorder, to include kidney dysfunction and kidney stones, to include as due to herbicide agent exposure.

5. Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.



REPRESENTATION

Veteran represented by:	Maxwell Kinman, Attorney


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to November 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2011 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015, the Board issued a decision denying service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, Type II. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In June 2016, the parties filed a joint motion for remand (JMR), agreeing to vacate the Board's November 2015 decision and remand the matters for development and readjudication. In September 2016, the Board remanded the claim for further development in accordance with the JMR directives. Thereafter, in July 2017 correspondence, the Veteran indicated that his claimed neurological disorder of the bilateral lower extremities may also be due to his exposure to herbicide agents. As VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations, the Board has recharacterized the issue (as stated on the cover page) to include consideration of that theory of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran's claims for service connection for a kidney disorder and a skin disorder were developed and adjudicated as a claim for service connection for kidney dysfunction and stones, and heat rash, respectively. In light of the decision by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized as stated on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To the issue of peripheral neuropathy, the Veteran's attorney contends the February 2017 and April 2017 VA examinations obtained in conjunction with that claim are inadequate because the opinions were based solely on an April 2017 EMG without rationale and the opinions did not comply with the June 2016 JMR and September 2016 Board remand instructions requiring the examiner to discuss the November 2010 VA examination and June 2010 EMG report. See May 2017 correspondence from the Veteran's attorney. The June 2017 addendum opinion requested by the RO did not remedy the above contentions. Notably, the June 2017 addendum opinion also did not address the attorney's assertion (with citation to medical literature) that EMG tests are not always reliable in diagnosing peripheral neuropathy. The Board finds an addendum opinion is thus necessary to comply with the June 2016 JMR and September 2016 Board remand instructions.

To the issues of bilateral knee arthritis, sterilization, kidney disorder, and skin disorder, the Veteran has not been afforded a VA examination for these conditions. VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159 (c)(4). 

The Board finds there is competent evidence of a current disability or persistent or recurrent symptoms to support the Veteran's claims for bilateral knee arthritis, sterilization, kidney disorder, and skin disorder. Treatment records indicate a diagnosis for osteoarthritis of the knees and history of renal calculi with a ureteral stent. The Veteran reported experiencing a rash in service, with continued flare-ups since service. The Veteran reported that after his separation from service, his doctor told him he is sterile. The Veteran is competent to report symptoms of rash and what his doctor told him. VA has conceded the Veteran was exposed to herbicide agents in service. The Veteran contends these conditions are the result of his exposure to herbicide agents. The Board finds the elements of McLendon are met.

Lastly, there is evidence the Veteran receives treatment for his kidney disorder from a private urologist. VA should assist the Veteran in obtaining these records.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran in writing (the Veteran has indicated he is unable to communicate by phone due to his hearing loss) and ask he identify the provider(s) of any additional treatment or evaluation he has received for his claimed conditions, which are not already associated with the claims files, and provide any releases necessary for VA to secure such records of treatment or evaluation. Specifically, VAMC records indicate the Veteran received treatment from a private urologist at St. Luke's.

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the Veteran's local VAMC.

3. Once the above record development has been completed to the extent possible, the AOJ should forward the file to a qualified medical professional to obtain a medical opinion on the nature and etiology of the Veteran's bilateral lower extremity symptoms. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of peripheral neuropathy for the bilateral lower extremities? 

When answering (a), the examiner must discuss:

(i.) the November 2010 VA examination stating "the veteran's bilateral peripheral neuropathy is secondary to his lumbar spine condition." The June 2016 JMR and September 2016 Board remand have indicated this is a positive diagnosis opinion that must be addressed.

(ii.) the June 2010 EMG, April 2017 EMG, and any other relevant testing of record.

(iii.) the April 2017 VA examination finding that the Veteran has symptoms attributable to diabetic peripheral neuropathy, to include mild intermittent pain of the bilateral lower extremities and mild paresthesias and/or dysesthesias of the bilateral lower extremities. 

(iv.) the Veteran's attorney's contention that EMG tests are not always reliable to diagnose peripheral neuropathy and it is possible to have peripheral neuropathy with a negative EMG test. 

(b) If peripheral neuropathy of the bilateral lower extremities is diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his service, to include his exposure to herbicide agents therein.  

(c) If peripheral neuropathy of the bilateral lower extremities is diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is caused or aggravated by the Veteran's service-connected diabetes mellitus, Type II.  

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After completing the record development in steps 1 and 2 to the extent possible, the AOJ should schedule the Veteran for an examination with a qualified medical professional to evaluate the Veteran's bilateral knee condition. The examiner must review the claims file (to include this remand). All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner must then opine:

(a) Identify all knee diagnoses the Veteran has been given during the appeal period, to include during the current VA examination. Specifically discuss the assessment of osteoarthritis of the bilateral knees in treatment records.

(b) For each knee condition diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's knee condition had its onset during or was causally related to his service, to include his exposure to herbicide agents? 

The examiner is advised VA has conceded the Veteran was exposed to herbicide agents in service. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that any identified knee condition is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

Please specifically address the Veteran's contention that his arthritis progressed more quickly because of his exposure to herbicide agents in service.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After completing the record development in steps 1 and 2 to the extent possible, the AOJ should schedule the Veteran for an examination with a qualified medical professional to obtain a medical opinion as to whether the Veteran is sterile, and if so, the nature and etiology of this condition. The examiner must review the claims file (to include this remand). All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner must then opine:

(a) Identify whether the Veteran is sterile. 

(b) If the answer is "yes," is it at least as likely as not (50 percent or greater probability) that the condition is causally related to his service, to include his exposure to herbicide agents?

The examiner is advised VA has conceded the Veteran was exposed to herbicide agents in service. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that sterilization, if found, is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 
The examiner should discuss the Veteran's contention that after returning from service, he fathered a child with his first wife, then later fathered a child with his second wife, then was told by his doctor that he was sterile. See May 2017 Veteran statement.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After completing the record development in steps 1 and 2 to the extent possible, the AOJ should schedule the Veteran for an examination with a qualified medical professional to evaluate for kidney disorder, to include kidney dysfunction and kidney stones. The examiner must review the claims file (to include this remand). All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner must then opine:

(a) Identify all kidney disorder diagnoses the Veteran has been given during the appeal period, to include during the current VA examination. 

(b) For each kidney disorder identified, is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disorder had its onset during or was causally related to his service, to include his exposure to herbicide agents? 

The examiner is advised VA has conceded the Veteran was exposed to herbicide agents in service. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that the identified kidney disorder is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

Please specifically address the Veteran's contention that his kidney stones were caused by increased uric acid levels, which was caused by his exposure to Agent Orange.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. After completing the record development in steps 1 and 2 to the extent possible, the AOJ should schedule the Veteran for an examination with a qualified medical professional to evaluate for skin disorder, to include rash. The examiner must review the claims file (to include this remand). All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner must then opine:

(a) Identify any skin disorder diagnoses the Veteran has been given during the appeal period, to include during the current VA examination. 

(b) For each skin disorder diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder had its onset during or was causally related to his service, to include his exposure to herbicide agents? 

The examiner is advised VA has conceded the Veteran was exposed to herbicide agents in service. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that any identified skin disorder is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

Please specifically address the Veteran's contention regarding the onset of his rash and flare-ups since separation. See July 2015 and May 2017 Veteran statements.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8. Upon completion of the above action, the AOJ should review the examinations and opinions to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

9. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

